Eldridge, Judge.
In City of Poulan v. Hodge, 275 Ga. 483 (569 SE2d 499) (2002), the Supreme Court affirmed in part and reversed in part the judgment of this Court’s opinion in City of Poulan v. Hodge, 251 Ga. App. 500 (554 SE2d 233) (2001). The Supreme Court affirmed that part of our judgment reversing the superior court’s ruling; reversed that part of our judgment remanding the case to the administrative law judge; and disapproved the language in our opinion contrary to the Supreme Court’s holding. Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Andrews, P. J., and Miller, J., concur.